Title: To John Adams from Samuel Holden Parsons, 7 July 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Sir
      New York 7th. July 1776
     
     Want of particular confidential Acquaintance with the Delegates from the State of Connecticutt, occasions you more Trouble than I should think myself at Liberty to give you; As I am Sure what I at any Time say to you will be taken in good Part and as well intended however in any Points we may differ in Opinion; therefore I disclose my Sentiments without Reserve, if they are of any Service I am fully Satisfied, if not I am sure not to be disgraced. Tis our Business to make known our Greivances, yours to Redress them. I am yet much concernd that no greater Incouragment is given to inlisting a new Army. There never yet has been a new Country Settled but a grant of Land has been made to Settlers to incourage the Population, this always inhanced the Price of the Adjacent Country so that it operated as a Sale of the Land granted, that even on principles of Economy and Frugality it appears to me very proper to make a grant of Land to the Soldiery, who ingage in a further Service; in New England you are Sensible there are few independant Estates, perhaps tis best there never should be. A Farmer with half a Dozen Sons thinks them well provided for if he can give Each 100 Acres of wild Land a Yoke of Oxen and a Small Quantity of other Stock with One Years Provision. This enables him with Industry by the next Year to take Care of himself; on the Same Principles our considerate young Men, will more readily engage in a Service which at the End of a few Years provides them Farms to spend the remainder of the Days on, than a small pecuniary Premium which is soon expended. I wish an ill tim’d Parsimony may not prove of fatal Consequence by totally preventing Such Persons entering into Service on whom some Dependance may be placed. Another Thing I think ought to be done viz, to appoint regimental Paymasters. This Duty now lies on the Colonels without a farthing compensation, indeed I think it much better to be continued with them than to appoint any Man who is not of the Regiment for there are necessarily many Accounts in the Regiment to be Settled, as Monies advanced by the Officers to their Soldiers which cannot be so well adjusted by another as by the Officers of the Regiment, but Some Allowance ought to be made for this Trouble and Risk: the Colony from whence I came always made Each Captain Paymaster to his Company and gave 1½ per Cent for Monies paid Out. I think this a good Mode, but perhaps the Paymaster General may think it too much Trouble to Settle the Abstracts of the Pay of Each Company, being Eight Times his present Trouble.
     I wish Some Method may be found to Satisfy those Officers who suppose themselves injurd by being neglected in the Preferments already made, or Suppose themselves intitled to the Vacant Offices. I know there are Difficulties in any Method which may be adopted, but cannot beleive there would be so much Uneasiness if any fixed Mode was established and adher’d to. I have at present no Interest of my own to serve unless it be in the Question as it may hereafter affect me, at present I am very happy in my Station and Rank which as Settled is the 6th. Colonel and the 4th. present in this Camp: I have no Expectation of Vacancies Falling so as to give Room for me to be advanced. If Advancments should be made, I know I should have the Same Tho’ts my Brethren have who have been superceded, if I was disgraced by placing over me One of lower Rank; therefore When I wish them Satisfied I am on sure Grounds of doing as I would be done by. I would not have you think me Urging a Point to serve myself, for I assure you I dont entertain a Tho’t I shall be neglected when it comes my Turn, on these Principles, to claim Preferment. I am Dr Sr. your Friend & hl. Servt.
     
      Saml H. Parsons
     
     
      P.S. would it not be just for Congress to make a Difference, in the Treatment of the Hessians &c., mere Mercenaries, if they Should fall into our Hands and the British Troops? The One have an Interest in the Controversy, the other None, but are hird Assassins to murther Us for Money. If A Declaration should now be made that none of their Prisoners should be exchanged if the Fortune of War cast them into our Hands; and also an Encouragement to Settle in the Country by granting Land &c. if it did not so Operate as to prevent their Fighting it might probably infuse a Spirit of Jealousy among their Troops of which we might make great Advantage. Yr 
     
     SP
    